DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  There certified copies have been filed in parent Application No. 62/687,858 filed on June 21st, 2018.

Specification
	The disclosure is objected to because of the following informalities:
Paragraph [0008]: “In view of above-mentioned and other drawbacks of the prior art” should be   --in view of the above-mentioned and the other drawbacks of the prior art—
Paragraph [0016]: “not sufficient with one” should be –not sufficient to use—
Paragraph [0029]: “skilled person realize” should be –skilled person will realize--

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Check Tire Warning System (308) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claim 1-2, 4, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et. al. (US Pub No: 2016/0133131 A1) in view of Hirotada (JP 2008031945 A).
Regarding Claim 1:
	Grimm discloses:
A method for estimating a tire property of a vehicle based on tire-to-road friction properties for a fleet of vehicles, the method comprising.  Paragraph [0034] describes a threat level equation that can be calculated based off a weight average of a specific property.  Paragraph [0062] describes that this property could be the coefficient of friction.
determining a tire-to-road friction for a plurality of vehicles, belonging to a fleet of vehicles, at a plurality of specified locations.  Paragraph [0071] describes a server 630 that continuously computes a road friction estimate based on the data from a multitude of vehicles 610.  This meets the claim because as cited in the specification, paragraph [0010], a fleet of vehicles includes vehicles similar enough that the tire-to-road friction are comparable within the fleet.  The multitude of vehicles 610 meet the claim because the vehicles 610 are compared to each other when travelling on or in specific roads or locales.  Server 630 also computes road friction estimates for specific individual roads in individual locales, equivalent to specified locations.
determining a reference tire-to-road friction for the fleet of vehicles at each of the plurality of specified locations as a weighted average of friction values determined at the respective specified location.  Paragraph [0073] describes a 
in a vehicle, determining a current tire-to-road friction at a first location being one of the plurality of specified locations.  Paragraph [0071] describes a multitude of vehicles 610 that record their local road friction data to a server 630.  The server 630 then continuously computes and updates a road friction estimate for a plurality of locations based on the data sent from the vehicles 610.
and estimating a tire property of the vehicle based on the determined difference.  Paragraph [0034] describes a threat level equation that can be calculated based off a weight average of a specific property.  Paragraph [0062] describes that this property could be the coefficient of friction.
Grimm does not disclose determining the difference between the current tire-to-road friction and the reference tire-to-road friction.
Hirotada teaches:
determining a difference between the current tire-to-road friction and the reference tire-to-road friction of the fleet for the first location.  Paragraph [0073] describes a coefficient sensor that is equal to or less than a reference coefficient of friction.  This is equivalent to the claim because the current coefficient of friction is compared to the reference coefficient of friction and the difference can be found if needed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to 

Regarding Claim 2:
	Grimm discloses:
providing an indication to a driver to control the tire.  Paragraph [0029] describes a scenario 100 in which the vehicle 110 issues an alert to the driver.
Grimm does not disclose a tire-to-road friction being lower than a reference friction by more than a predetermined amount.
Hirotada teaches:
The method according to claim 1, further comprising, if the current tire- to-road friction is lower than the reference friction by more than a predetermined amount.  Paragraph [0073] describes a coefficient sensor that is equal to or less than a reference coefficient of friction.  

Regarding Claim 4:
	Grimm and Hirotada teach:
The method according to claim 1, further comprising, if the current tire- to-road friction is lower than the reference friction by more than a predetermined amount, providing tire-to-road friction information to a vehicle control system to modify a vehicle behavior based on the current tire-to-road friction.  Paragraph [0029] of 

Regarding Claim 8:
	Grimm discloses:
The method according to claim 1, wherein a specified location covers a predetermined area, and wherein it is assumed that road conditions are the same within the predetermined area.  Paragraph [0071] describes road sections or areas in which the coefficient of friction changes.  The example given describes a section of the road with a coefficient of friction of 0.6 and an upcoming section of the road with a much lower coefficient of friction.  This is equivalent to the claim because one section with a particular coefficient of friction is an area.

Regarding Claim 9:
	Grimm discloses:
The method according to claim 8, further comprising modifying an area of a specified location if an average determined tire-to-road friction for a portion of the area of the specified location differs from an average tire-to-road friction for the whole area of the specified location by more than a predetermined amount.  Paragraph [0071] describes road sections or areas in which the coefficient of friction changes.  The example given describes a section of the road with a coefficient of friction of 0.6 and an upcoming section of the road with a much lower coefficient of friction.  Paragraph [0072] describes a server 630 that computes road friction estimates based on current friction estimates, historical friction estimates, and data such as road surface type and current weather conditions.  Paragraph [0073] describes that these updates are done for all roadways and locales, for example a highway can be split into mile long sections.  Together, these meet the claim because the coefficient of friction for a specific area is constantly updated based on current, historical, and additional data.

Regarding Claim 10:
	Grimm discloses:
The method according to claim 1, further comprising defining a specified location by clustering tire-to-road friction values based on geographic location and friction value to derive regions so that each specified location is defined by an area exhibiting the same tire-to road friction.  Paragraph [0071] describes that areas or locales can be adjusted based off of road conditions.  For example, a particular vehicle may be on a road with a current friction coefficient of 0.6 but is approaching a section of the road that is icy and therefore a different coefficient of friction.  Normally, these roads would have the same coefficient of friction and be defined as the same area.  However, as described in paragraph [0072] and the 

Regarding Claim 11:
	Grimm discloses:
The method according to claim 1, further comprising updating the reference tire-to-road friction by discarding older tire-to-road friction determinations acquired before a predetermined point in time, thereby accounting for changing road conditions.  Paragraph [0043] describes a raw event data from individual vehicles box 210 that has certain rules for half-life and event purging.  For example, an individual event may carry full weight for a predetermined amount of time and then decay in weight.  This is equivalent to the claim because data slowly loses its importance over time and then becomes discarded after a long period of time.

Regarding Claim 12:
Grimm and Hirotada teach the above inventions in claim 1.  Grimm does not disclose excluding determined tire-to-road frictions below a predetermined threshold value.
Hirotada teaches:
The method according to claim 1, wherein determining a reference tire- to-road friction comprises excluding determined tire-to-road frictions below a predetermined threshold value.  Paragraph [0073] describes a coefficient sensor that is equal to or less than a reference coefficient of friction.

Regarding Claim 14:
	Grimm discloses:
A system for determining a tire property of a vehicle based on tire-to- road friction properties for a fleet of vehicles, the system comprising.  Paragraph [0034] describes a threat level equation that can be calculated based off a weight average of a specific property.  Paragraph [0062] describes that this property could be the coefficient of friction.  
a remote server in communication with each vehicle of a plurality of vehicles forming a fleet of vehicles.  Paragraph [0026] describes a central server that can communicate with other vehicles.  Paragraph [0071] describes a multitude of vehicles 610 which have their coefficient of friction compared to each other when traveling on or in specific roads or locales.  This meets the claim because as cited in the specification, paragraph [0010], a fleet of vehicles includes vehicles similar enough that the tire-to-road friction are comparable within the fleet.
each vehicle comprising a tire-to-road friction determination control unit configured to determine a current tire-to-road friction when the vehicle is at one of a plurality of specified locations.  Paragraph [0071 describes a server 630 that 
the remote server being configured to receive the determined tire-to-road frictions from the plurality of vehicles and to determine a reference tire-to-road friction as a weighted average of friction values determined at the respective specified location for the fleet at each specified location.  Paragraph [0071] describes a server 630 that continuously computes a road friction estimate based on the data from a multitude of vehicles 610.  Server 630 also computes road friction estimates for specific individual roads in individual locales, equivalent to specified locations.
and to estimate a tire property of the vehicle based on the difference.  Paragraph [0034] describes a threat level equation that can be calculated based off a weight average of a specific property.  Paragraph [0062] describes that this property could be the coefficient of friction.
	Hirotada teaches:
and a vehicle configured to determine a difference between the current tire- to-road friction and the reference tire-to-road friction of the fleet for a first location.  Paragraph [0073] describes a coefficient sensor that is equal to or less than a reference coefficient of friction.  This is equivalent to the claim because the current coefficient of friction is compared to the reference coefficient of friction and the difference can be found if needed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to 

Regarding Claim 15
	Grimm discloses:
The system according to claim 14, wherein the remote server is further configured to define a specified location by clustering tire-to-road friction values based on geographic location and friction value to derive regions so that each specified location is defined by an area exhibiting the same tire-to-road friction.  Paragraphs [0026] and [0027] describe vehicles sending road event data to a central server and the server notifying other vehicles that are approaching the location.  This event location 160 can be done for multiple locations.  Paragraph [0071] describes that this can be used to compute a road friction estimate.  Paragraph [0071] also describes that areas or locales can be adjusted based off of road conditions.  For example, a particular vehicle may be on a road with a current friction coefficient of 0.6 but is approaching a section of the road that is icy and therefore a different coefficient of friction.  Normally, these roads would have the same coefficient of friction and be defined as the same area.  However, as described in paragraph [0072] and the corresponding equation, the coefficient of friction on server 630 is updated due to current, historical, and additional data.  .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Hirotada and further in view of Engel et. al. (US Pub No: 20070016354 A1).
Regarding Claim 3:
	Grimm discloses:
before providing an indication to a driver to control the tire.  Paragraph [0029] describes a scenario 100 in which the vehicle 110 issues an alert to the driver.
Grimm does not disclose a current tire-to-road friction lower than a reference friction by more than a predetermined amount for a predetermined number of friction determinations within a time period.
Engel teaches:
The method according to claim 2, further comprising determining that the current tire-to-road friction is lower than the reference friction by more than a predetermined amount for at least a predetermined number of friction determinations within a predetermined period.  Paragraph [0085] describes two time interrogations carried out in steps 210 and 213.  The time interrogation of step 213 ensures the friction coefficient value is not carried out until the predefined operating state of the vehicle has been present for a minimum period.
 to incorporate the teachings of Engel to show a current tire-to-road friction lower than a reference friction by more than a predetermined amount for a predetermined number of friction determinations within a time period.  One would have been motivated to do so because a large number of slip wheel values will ensure the friction coefficient is reliable and correct.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Hirotada and further in view of Falconer et. al. (US Patent No: 10,814,846 B2).
Regarding Claim 5:
Grimm and Hirotada teach the above inventions in claim 1.  Grimm and Hirotada do not teach a confidence value of the determined tire-to-road friction and a weight used to determine the reference friction based on the confidence value of each determined tire-to-road friction.
Falconer teaches:
The method according to claim 1, wherein determining a tire-to-road friction for a vehicle further comprises determining a confidence value of the determined tire-to-road friction and wherein a weight used to determine the reference friction is based on the confidence value for each determined tire-to- road friction.  Column 2, lines 60 - 65 describe multiple methods that are multiplied by confidence factors to produce confidence estimates.  These higher confidence estimates are 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm and Hirotada to incorporate the teachings of Falconer to show a confidence value of the determined tire-to-road friction and a weight used to determine the reference friction based on the confidence value of each determined tire-to-road friction.  One would have been motivated to do so because this way malfunctioning sensors and the such will not affect the value of the reference friction.

Regarding Claim 6: 
Falconer teaches:
The method according to claim 5, wherein the confidence value is based on a quality of input signals provided to a friction estimator function in a vehicle.  Column 2, line 66 to column 3, line 11 describe that the confidence level increases when the amount a filter smooths a signal increases.

Regarding Claim 7:
Falconer teaches:
The method according to claim 5, wherein determining the confidence value comprises evaluating if temperature and/or weather conditions are taken into account when determining the tire-to-road friction.  Column 6, line 47 – column 7, line 3 describes that weighting, or confidence values, can be effected by .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Hirotada and further in view of Bruzelius et. al. (EP 1964736 A1).
Regarding Claim 13:
Grimm and Hirotada teach the above inventions in claim 1.  Grimm and Hirotada do not teach determining a tire-to-road friction for one vehicle at one location for each of the four tires of the vehicle.
Bruzelius teaches:
The method according to claim 1, wherein determining a tire-to-road friction for one vehicle at one location comprises individually determining a tire- to-road friction for each of four tires of the vehicle.  Paragraph [0005] describes using recursive estimation algorithms to create nonlinear functions which are dependent on the slip and parameters that describe the conditions of the tire and road surface to control the forces developed by the tire.  Because this can be done for one tire, it can therefore be done for all four tires on a vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm and Hirotada to incorporate the teachings of Bruzelius to show determining a tire-to-road .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Stefan et. al. (WO 2015074744 A1).
Stefan: The disclosed invention described determining a coefficient of friction between the tire and the road in accordance with a pre-classified driving condition and environmental conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/J.K./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665